DETAILED ACTION
Claims 1-31 dated 07/23/2020 are considered in this office action. Claims 3,  5, 7, 9, 11, 14, 17, 19, 21, 23 and 25 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claim 1 : The word “manoeuvre” should be “maneuver” in Line 23. 
In Claim 15 :  The word “manoeuvre” should be “maneuver” in Line 24.
In Claim 28 (Original Claim 29) : : The word “manoeuvre” should be “maneuver” in Line 17.
The Claims 29-31 should be renumbered as 28-30 as the claim set is missing number 28. And also changing the dependency of new Claims 29 and 30 to New Claim 28. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668